Name: 1999/419/EC: Commission Decision of 24 June 1999 amending Decisions 1999/363/EC and 1999/389/EC as regards protective measures with regard to contamination of certain products by dioxins (notified under document number C(1999) 1832) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  deterioration of the environment;  agricultural activity
 Date Published: 1999-06-25

 Avis juridique important|31999D04191999/419/EC: Commission Decision of 24 June 1999 amending Decisions 1999/363/EC and 1999/389/EC as regards protective measures with regard to contamination of certain products by dioxins (notified under document number C(1999) 1832) (Text with EEA relevance) Official Journal L 159 , 25/06/1999 P. 0060 - 0066COMMISSION DECISIONof 24 June 1999amending Decisions 1999/363/EC and 1999/389/EC as regards protective measures with regard to contamination of certain products by dioxins(notified under document number C(1999) 1832)(Text with EEA relevance)(1999/419/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animal and products with a view to the completion of the internal marked(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,(1) Whereas in the light of information on contamination of poultry, bovine and pig products with dioxins, the Commission adopted Decision 1999/363/EC of 3 June 1999 on protective measures with regard to contamination by dioxins of certain animal products intended for human or animal consumption(4), as amended by Decision 1999/390/EC(5), and Decision 1999/389/EC of 11 June 1999 on protective measures with regard to contamination by dioxins of products intended for human consumption derived from bovine animals and pigs and revoking decision 1999/368/EC(6) as amended by Decision 1999/390/EC;(2) Whereas, in accordance with the provisions of Decisions 1999/363/EC and 1999/389/EC, Member States have placed restrictions on products to which those Decisions apply; whereas it appears to be difficult to trace back the exact origin of certain Belgian products and, in particular, products derived from domestic fowl produced between 15 January 1999 and 1 June 1999 and products derived from bovine animals and pigs produced between 15 January 1999 and 3 June 1999; whereas the Belgian authorities are prepared to accept the return of those products from Member States in application of Article 7 of Directive 89/662/EC; whereas it is necessary to lay down strict and specific rules on the procedure to be followed when the products are returned to Belgium in order to ensure that they cannot re-enter the human food or animal feed chains before they are submitted to the appropriate checks to verify their safety;(3) Whereas Article 15 of Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries'(7) establishes specific rules for the re-importation of consignments of products of Community origin which have been refused by a third country;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/363/EC is amended as follows:1. The following Articles 3a and 3b are inserted: "Article 3a1. By way of derogation from the fifth indent of Article 3, in accordance with Article 7 of Directive 89/662/EEC, Member States may return products of Belgian origin, listed in Article 1(1)(A) and produced between 15 January and 1 June 1999, to Belgium where it has not been possible to trace the exact Belgian holdings of origin and where analyses of the products for dioxins have not been carried out.2. Paragraph l shall apply only if the following conditions are fulfilled:(a) Belgium must have authorised in writing the return of the product indicating the exact address of the establishment to which the products must be returned and the competent Unit referred to in Article 1 of Commission Decision 91/398/EEC(8),(b) the product must be accompanied by an official certificate as laid down in Annex C and by a copy of the commercial document or the health certificate which accompanied the product from Belgium to the Member State;(c) the products must be transported in containers or vehicles sealed by the official competent authority of the Member State in such a manner that the seals will be broken whenever the container or the vehicle is opened;(d) the products must be conveyed directly to the address indicated by the Belgian official competent authority;(e) Member States which return products to Belgium must inform the competent authority in charge of the establishment at the place of destination, of the place of origin and of the place of destination of the returned product via the ANIMO network giving the details laid down in the Annex to Commission Decision 91/637/EC(9). The words 'Product returned in accordance with Article 3a of Decision 1999/363/EC' must be contained in the ANIMO message;(f) Belgium must send confirmation via the ANIMO network of the arrival of each consignment to the competent authorities of the Member States which returned the products;(g) Belgium must ensure that the returned product is placed under restriction until its destruction by a means approved by the competent authority or until the results of analysis demonstrate that the product is not contaminated with dioxins;(h) Belgium must keep full records demonstrating compliance with this Article.Article 3bBelgium shall ensure that the product of Belgian origin which are reimported into Belgium from third countries in accordance with the conditions laid down in Article 15 of Directive Council 97/78/EC(10) are placed under restriction until their destruction by a means approved by the competent authority or until the results of analysis demonstrate that the product is not contaminated with dioxins.Belgium shall keep full records demonstrating compliance with this Article."2. In the Annexes, the text set out in Annex I to this Decision is added.Article 2Decision 1999/389/EC is amended as follows:1. The following Articles 3a and 3b are inserted: "Article 3a1. By way of derogation from the third indent of Article 3, in accordance with Article 7 of Directive 89/662/EEC, Member States may return products of Belgian origin, listed in Article 1(1)(A) and produced between 15 January and 3 June 1999, to Belgium where it has not been possible to trace the exact Belgian holdings of origin and where analyses of the products for dioxins have not been carried out.2. Paragraph 1 shall apply only if the following conditions are fulfilled:(a) Belgium must have authorised in writing the return of the product indicating the exact address of the establishment to which the products must be returned and the competent Unit referred to in Article 1 of Commission Decision 91/398/EEC(11);(b) the product must be accompanied by an official certificate as laid down in Annex C and by a copy of the commercial document or the health certificate which accompanied the product from Belgium to the Member State;(c) the products must be transported in containers or vehicles sealed by the official competent authority of the Member State in such a manner that the seals will be broken whenever the container or the vehicle is opened;(d) the products must be conveyed directly to the address indicated by the Belgian official competent authority;(e) Member States which return products to Belgium must inform the competent authority in charge of the establishment at the place of destination, of the place of origin and of the place of destination of the returned product via the ANIMO network giving the details laid down in the Annex to Commission Decision 91/637/EC(12). The words 'Product returned in accordance with Article 3a of Decision 1999/389/EC' must be contained in the ANIMO message;(f) Belgium must send confirmation via the ANIMO network of the arrival of each consignment to the competent authorities of the Member States which returned the products;(g) Belgium must ensure that the returned product is placed under restriction until its destruction by a means approved by the competent authority or until the results of analysis demonstrate that the product is not contaminated with dioxins;(h) Belgium must keep full records demonstrating compliance with this Article.Article 3bBelgium shall ensure that the products of Belgian origin which are reimported into Belgium from third countries in accordance with the conditions laid down in Article 15 of Commission Directive 97/78/EC(13) are placed under restriction until their destruction by a means approved by the competent authority or until the results of analysis demonstrate that the product is not contaminated with dioxins.Belgium shall keep full records demonstrating compliance with this Article."2. In the Annexes, the text set out in Annex II to this decision is added.Article 3Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 24 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 20.(4) OJ L 141, 4.6.1999, p. 24.(5) OJ L 147, 12.6.1999, p. 29.(6) OJ L 147, 12.6.1999, p. 26.(7) OJ L 24, 30.1.1998, p. 9.(8) OJ L 221, 9.8.1991, p. 30.(9) OJL 343, 03.12.1991, p. 46.(10) OJL 24, 30.1.1998, p. 9.(11) OJ L 221, 9.8.1991, p. 30.(12) OJL 343, 03.12.1991, p. 46.(13) OJL 24, 30.1.1998, p. 9.ANNEX I"ANNEX C>PIC FILE= "L_1999159EN.006303.EPS">>PIC FILE= "L_1999159EN.006401.EPS">"ANNEX II"ANNEX C>PIC FILE= "L_1999159EN.006503.EPS">>PIC FILE= "L_1999159EN.006601.EPS">"